DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 1/18/22 in reply to the OA of 9/17/21. Claims 1 and 20 are amended and claim 15 has been canceled. Claims 1-14 and 16-20 are pending of which claims 1 and 20 are independent.
Allowance and reasons for allowance
3. In view of the amendments to claims 1 and 20, claims 1-14 and 16-20 are allowed.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claims 1 and 20:
A method/thermographic metrology tool comprising:
wherein the process chamber has a pedestal having a plurality of independently controllable temperature control zones arranged in proximity to a location of a substrate during the fabrication operation, and the plurality of positions of the thermographic image are based on the plurality of independently controllable temperature control zones.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
5. Ottens et al. (US 20050136346) disclose thermographic imaging of a partially processed wafer but fails to disclose using the thermographic images as a metrology tool. Li et al. (US 2009/0083013) teaches obtaining several profile parameters in different structures so as to have more information when determining the process parameters. Li however fail to disclose or suggest a pedestal having a plurality of independently controllable temperature zones arranged in proximity to a location of the substrate and that the plurality of the positions of the thermographic images are based on the plurality of independently controllable temperatures control zones.
In the instant invention, the pedestal and the process used allow for an improvement in the uniformity of the wafer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884